DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending.
Claims 4-6 and 16-22 are withdrawn from consideration.
Claims 1-3, 7-15, and 23-25 are currently rejected.

Election/Restrictions
Applicant’s election without traverse of Species I (Species 1(a)), including claims 1-3, 7-15, and 23-25 in the reply -filed on 07/18/2022 is acknowledged.

Claim Objections
Claim 7 is objected to because of the following informalities:
In line 3 of claim 7, the word “combing” should be amended to recite --combining--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein the processing circuitry sets a plurality of regions extending parallel to directions of the plurality of eigenvectors respectively and each having a width”. There is insufficient antecedent basis for “the plurality of eigenvectors” because claim 12 from which claim 14 depends, only recites “two eigenvectors”. 
Claims 15-21 are rejected based on their ultimate dependence on claim 14. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe, et al., US 20150038846.

Regarding claim 1, Abe teaches an ultrasound diagnosis apparatus (ultrasound diagnosis apparatus of paragraph 29) comprising processing circuitry (image processing unit 17 of paragraph 71) configured: 
to specify a region (contour of paragraph 75) being a part of a heart on a basis of two- or three- dimensional moving image data rendering the heart (see paragraph 74, referring to obtaining a times series of 2D US image data; paragraphs 75-56, 81-84, referring to the contour position obtaining unit (17b) performing a 2D speckle tracking (2DT) process on the 2D moving image data in order to obtain contour position of at least one of the ventricles and the atria of the heart as the predetermined site, wherein the contour corresponds to a region of a part of the heart and is based on the moving image data rendering the heart); and 
to obtain a reference waveform (i.e. see Fig. 8) that makes it possible to estimate a cardiac phase, on a basis of the region specified in the moving image data (see paragraph [0093], referring to detecting from each of the pieces of the plurality of time-series data of contour positions (i.e. reference waveform which is derived from the contour/specified region positions; Fig. 8), a time phase in which the volume information is smallest, as the end-systolic cardiac phase). 



Regarding claim 2, Abe further teaches an ultrasound diagnosis apparatus comprising processing circuitry (image processing unit 17 of paragraph 71) configured: 
to acquire two- or three-dimensional moving image data (paragraph 74) rendering the heart (see paragraph 73 for the luminal volume of the heart rendered in each of the pieces of partial data); and 
to estimate at least one selected from between information about a position of the heart and information about a posture of the heart, on a basis of the moving image data (see paragraphs 84 for the estimation of the position of the initial contour from the image data, the contour being the left ventricular cavity (paragraph 83) which is a part of the heart).

Regarding claim 3, Abe further teaches wherein as the reference waveform, the processing circuitry (control unit 18 of paragraph 37 ) obtains a temporal-change waveform of a ventricular lumen size of the heart (see fig. 7 and paragraph 86 for the volume information and fig. 8 and paragraphs 93-94 for the temporal change curves of the intracavity volumes of the left ventricle and the right ventricle, where the temporal-change waveform is the “the time-series data of the volume of the left ventricular cavity interior” shown in fig. 8. ), and
the processing circuitry (control unit 18 of paragraph 37) further determines the cardiac phase by assuming, in the temporal-change waveform, a temporal phase exhibiting a maximum value as end-diastole and a temporal phase exhibiting a minimum value as end-systole (see paragraphs 63 and 93 for calculation of the end diastole volume and the end systole volume as intracavity volume at the end of end diastole and systole, respectively; Figure 8).

Regarding claim 25, Abe further teaches wherein the processing circuitry (central processing unit of paragraph 158) specifies at least one ventricle or at least one atrium, as the region being the part of the heart (paragraph 83 which specifies the region as a left ventricle).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of King, D.L., US RE30397 E.

Regarding claim 7, Abe teaches all the limitations of claim 1. 
Abe does not teach wherein the processing circuitry determines the cardiac phase by using at least one selected from between: a third cardiac phase obtained by combing a first cardiac phase obtained from a temporal-change waveform of a ventricular lumen size of the heart with a second cardiac phase obtained from a temporal-change waveform of a myocardial velocity component in a direction toward either a cardiac apex or a ventricular contraction center of the heart.
However, King teaches an apparatus for collecting three-dimensional data on the size, shape, location and nature of animal soft tissue organ structures within the animal and reconstructing the data outside the animal. The apparatus provides a representation of the size, shape, location and nature of the structure in three dimensions (see abstract), wherein the processing circuitry (computer 6 of col. 11, line 40)  determines the cardiac phase by using at least one selected from between: a third cardiac phase obtained by combing a first cardiac phase obtained from a temporal-change waveform of a ventricular lumen size of the heart with a second cardiac phase obtained from a temporal-change waveform of a myocardial velocity component in a direction toward either a cardiac apex or a ventricular contraction center of the heart (line 50-54 states that “All segments the same duration after the R-wave will contain anatomic data at the same phase of the cardiac cycle from different parts of the heart so that they may be combined eliminating the effects of cardiac motion to produce a complete image of the heart”. And col. 11 lines 62-68 states that “The data of the data block file are then transformed into a body image matrix--a three-dimensional image of the heart for a given segment of the R-R interval. A separate, different image is generated for each segment. The images are digital images in computer memory which may be viewed using computer graphic techniques. These images will allow accurate quantitative analysis of ventricular volume and wall motion”. Meaning different R-R interval segments, that is different cardiac phases, are combined for different data blocks representative of “body image matrix—a three-dimensional image of the heart for a given segment of the R-R interval”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Abe’s system to determine the cardiac phase by using at least one selected from between: a third cardiac phase obtained by combing a first cardiac phase obtained from a temporal-change waveform of a ventricular lumen size of the heart with a second cardiac phase obtained from a temporal-change waveform of a myocardial velocity component in a direction toward either a cardiac apex or a ventricular contraction center of the heart, as taught by King, and hence allowing accurate quantitative analysis of ventricular volume and wall motion (see last line of col. 11 and lines 1-2 of col. 12 of King).
 
Claims 8-9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Nishihara, et al., US 20100198073 (disclosed in IDS filed 08/22/2022).

Regarding claim 8, Abe teaches all the limitations of claim 1. 
Abe does not teach wherein the processing circuitry obtains a time variance image of the moving image data, 
obtains distribution information of a tissue position of the heart by regarding a region satisfying a condition where a spatial variance value of the time variance image exceeds a threshold value as a region of a tissue of the heart, and 
obtains the reference waveform on a basis of the distribution information.
However, Nishihara teaches a system which analyzes a fluctuations in signal intensity over time, a unit, on the basis of the analysis result, which calculates a cardiac cycle, a unit, on the basis of the cardiac cycle and the volume data, which generates data set constructed by data with substantially equal cardiac cycle (see abstract) wherein the processing circuitry (Doppler processing circuit 22b of the signal processing circuit 22 in paragraph 37) obtains a time variance image of the moving image data (paragraph 38), 
obtains distribution information of a tissue position of the heart by regarding a region satisfying a condition where a spatial variance value of the time variance image exceeds a threshold value as a region of a tissue of the heart (see figs. 5A-5C and paragraph 60), and 
obtains the reference waveform on a basis of the distribution information (fig. 7 and paragraph 65 and 69-71 describe a power spectrum of a correctly calculated cardiac cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Abe’s system such that the processing circuitry obtains a time variance image of the moving image data, obtains distribution information of a tissue position of the heart by regarding a region satisfying a condition where a spatial variance value of the time variance image exceeds a threshold value as a region of a tissue of the heart, and obtains the reference waveform, on a basis of the distribution information, as taught by Nishihara to improve the accuracy of the calculation of determining the heart position based on the moving image information (see paragraph 68). 

Regarding claim 9, Abe teaches all the limitations of claim 2. 
Abe does not teach wherein the processing circuitry obtains a time variance image of the moving image data, obtains distribution information of a tissue position of the heart by regarding a region satisfying a condition where a spatial variance value of the time variance image exceeds a threshold value as a region of a tissue of the heart, and estimates the information about the position and the information about the posture of the heart on a basis of the distribution information.
However, Nishihara teaches further teaches wherein the processing circuitry (Doppler processing circuit 22b of the signal processing circuit 22 in paragraph 37) obtains a time variance image of the moving image data (paragraph 38),
obtains distribution information of a tissue position of the heart by regarding a region satisfying a condition where a spatial variance value of the time variance image exceeds a threshold value as a region of a tissue of the heart (see figs. 5A-5C and paragraph 60), and 
 and estimates the information about the position and the information about the posture of the heart on a basis of the distribution information (see fig. 10 and paragraph 72 for the multiplane image of a moving image of the heart demonstrating various views of the heart such that each plane identifies the specific cross-section of the heart (paragraphs 39-40) indicative of the axis within which the heart lies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Abe’s system such that the processing circuitry obtains a time variance image of the moving image data, obtains distribution information of a tissue position of the heart by regarding a region satisfying a condition where a spatial variance value of the time variance image exceeds a threshold value as a region of a tissue of the heart, and obtains the reference waveform, on a basis of the distribution information, as taught by Nishihara to improve the accuracy of the calculation of determining the heart position based on the moving image information (see paragraph 68). 

Regarding claim 23, Abe teaches all the limitations of claim 1. 
Abe does not teach wherein the processing circuitry specifies the region being the part of the heart, on a basis of a variance image obtained from the moving image data.
However, Nishihara further teaches wherein the processing circuitry (Doppler processing circuit 22b of the signal processing circuit 22 in paragraph 37) specifies the region being the part of the heart (paragraph 60 indicates estimating the location of the fetal heart), on a basis of a variance image obtained from the moving image data (paragraph 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Abe’s system such that the processing circuitry specifies the region being the part of the heart, on a basis of a variance image obtained from the moving image data, as taught by Nishihara to improve the accuracy of the calculation of determining the heart position based on the moving image information (see paragraph 68). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Nishihara, as applied to claims 8 and 9 respectively, and further in view of Nguyen, US 20110092809.

Regarding claim 10, Abe in view of Nishihara teaches all the limitations of claim 8 above. 
Abe does not teach wherein the processing circuitry estimates information about a position of the heart rendered in the moving image data by using the distribution information of the tissue position.
However, Nishihara teaches wherein the processing circuitry (Doppler processing circuit 22b of the signal processing circuit 22 in paragraph 37) estimates information about a position of the heart rendered in the moving image data by using the distribution information of the tissue position (see fig. 10 and paragraph 72 for the multiplane image of a moving image of the heart demonstrating various views of the heart such that each plane identifies the specific cross-section of the heart (paragraphs 39-40) indicative of the axis within which the heart lies using the distribution of variances in figs. 5A-5C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Abe’s system such that the processing circuitry estimates information about a position of the heart rendered in the moving image data by using the distribution information of the tissue position, as taught by Nishihara to improve the accuracy of the calculation of determining the heart position based on the moving image information (see paragraph 68). 
 Abe in view of Nishihara fails to teach that the processing circuitry estimates information about a size and information about a posture of the heart rendered in the moving image data on a basis of the information about the position of the heart and a result of a principal component analysis related to the distribution information of the tissue position, and obtains the reference waveform on a basis of the information about the size of the heart and the information about the posture of the heart.
However, Nguyen teaches a system for performing a principal component analysis on at least some of the position information; and selecting at least one component of the principal component analysis to represent an axis of a cardiac coordinate system (see abstract) comprising a microprocessor of paragraph 49 that estimates information about a size (paragraph 138 for the chamber volume of the ventricle) and information about a posture of the heart (cardiac coordinates of paragraph 78) rendered in the moving image data on a basis of the information about the position of the heart and a result of a principal component analysis related to the distribution information of the tissue position (paragraphs 78-80), and obtains the reference waveform on a basis of the information about the size of the heart and the information about the posture of the heart (see paragraph 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Abe’s system as modified by Nishihara, so that the processing circuitry estimates information about a size and information about a posture of the heart rendered in the moving image data on a basis of the information about the position of the heart and a result of a principal component analysis related to the distribution information of the tissue position, and obtains the reference waveform on a basis of the information about the size of the heart and the information about the posture of the heart, as taught by Nguyen, to improve the accuracy of the position (paragraph 114) data and motion data (paragraph 130) obtained for the heart. 

Regarding claim 11, Abe in view of Nishihara teaches all the limitations of claim 9 above. 
Abe does not teach wherein the processing circuitry estimates the information about the position of the heart rendered in the moving image data by using the distribution information of the tissue position.
However, Nishihara further teaches wherein the processing circuitry estimates the information about the position of the heart rendered in the moving image data (see paragraph 72 and fig. 10) by using the distribution information of the tissue position (see figs. 5A-5C and paragraph 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Abe’s system such that the processing circuitry estimates the information about the position of the heart rendered in the moving image data by using the distribution information of the tissue position, as taught by Nishihara to improve the accuracy of the calculation of determining the heart position based on the moving image information (see paragraph 68). 
Abe in view of Nishihara does not teach that the processing circuitry estimates information about a size and information about a posture of the heart rendered in the moving image data on a basis of the information about the position of the heart and a result of a principal component analysis related to the distribution information of the tissue position.
However, Nguyen further teaches that the processing circuitry (microprocessor of paragraph 49) estimates information about a size (paragraph 138 for the chamber volume of the ventricle) and information about a posture of the heart (cardiac coordinates of paragraph 78) rendered in the moving image data on a basis of the information about the position of the heart and a result of a principal component analysis related to the distribution information of the tissue position (paragraphs 78-80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Abe’s system as modified by Nishihara, so that the processing circuitry estimates information about a size and information about a posture of the heart rendered in the moving image data on a basis of the information about the position of the heart and a result of a principal component analysis related to the distribution information of the tissue position, and obtains the reference waveform on a basis of the information about the size of the heart and the information about the posture of the heart, as taught by Nguyen, to improve the accuracy of the position (paragraph 114) data and motion data (paragraph 130) obtained for the heart. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Nishihara and Nguyen, as applied to claims 10 and 12 respectively, and further in view of Ohuchi, et al., US 20110087094 and Sundar, et al., US 20130101187. 

Regarding claim 12, Abe in view of Nishihara and Nguyen teaches all the limitations of claim 10.
Abe further teaches wherein the processing circuitry further acquires the moving image data (Doppler data of paragraph 36) that is two-dimensional (paragraph 25).
Abe in view of Nishihara and Nguyen does not teach the processing circuitry estimates a center of gravity of two-dimensional distribution information of the tissue position as a center position of the heart.
However, Ohuchi teaches an ultrasonic diagnosis apparatus comprises a data acquisition unit configured to acquire a plurality of volume data over a predetermined period by executing ultrasonic scanning on a three-dimensional region including at least part of a heart of an object over the predetermined period (see abstract), including a processing circuitry (processor of paragraph 16) estimates a center of gravity of two-dimensional distribution information of the tissue position as a center position of the heart (paragraph 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Abe’s system as modified by Nishihara and Nguyen, to estimate a center of gravity of two-dimensional distribution information of the tissue position as a center position of the heart, as taught by Ohuchi, provide accurate image data of the heart (see paragraph 10).
Abe in view of Nishihara, Nguyen and Ohuchi fails to teach that the processing circuitry obtains two eigenvalues and two eigenvectors from the principal component analysis, estimates the information about the size of the heart on a basis of the two eigenvalues, and estimates the information about the posture of the heart on a basis of the two eigenvectors.
However, Sundar teaches a method for tracking coronary artery motion includes constructing (11) a centerline model of a vascular structure in a base phase image in a sequence of 2D images of coronary arteries acquired over a cardiac phase (see abstract) performed by a computer (paragraph 20) that obtains two eigenvalues and two eigenvectors from the principal component analysis (paragraph 8), estimates the information about the size of the heart on a basis of the two eigenvalues, and estimates the information about the posture of the heart on a basis of the two eigenvectors (paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Abe’s system as modified by Nishihara, Nguyen and Ohuchi, to obtain two eigenvalues and two eigenvectors from the principal component analysis, estimates the information about the size of the heart on a basis of the two eigenvalues, and estimates the information about the posture of the heart on a basis of the two eigenvectors as taught by Sundar, improve the accuracy of coronary disease diagnosis (paragraph 3) as the PCA method applied would improve the accuracy of the segmentation process. 

Regarding claim 13, Abe in view of Nishihara and Nguyen teaches all the limitations of claim 11.
Abe further teaches wherein the processing circuitry further acquires the moving image data (Doppler data of paragraph 36) that is two-dimensional (paragraph 25).
Abe in view of Nishihara and Nguyen does not teach the processing circuitry estimates a center of gravity of two-dimensional distribution information of the tissue position as a center position of the heart.
However, Ohuchi teaches an ultrasonic diagnosis apparatus comprises a data acquisition unit configured to acquire a plurality of volume data over a predetermined period by executing ultrasonic scanning on a three-dimensional region including at least part of a heart of an object over the predetermined period (see abstract), including a processing circuitry (processor of paragraph 16) estimates a center of gravity of two-dimensional distribution information of the tissue position as a center position of the heart (paragraph 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Abe’s system as modified by Nishihara and Nguyen, to estimate a center of gravity of two-dimensional distribution information of the tissue position as a center position of the heart, as taught by Ohuchi, provide accurate image data of the heart (see paragraph 10).
Abe in view of Nishihara, Nguyen and Ohuchi fails to teach that the processing circuitry obtains two eigenvalues and two eigenvectors from the principal component analysis, estimates the information about the size of the heart on a basis of the two eigenvalues, and estimates the information about the posture of the heart on a basis of the two eigenvectors.
However, Sundar teaches a method for tracking coronary artery motion includes constructing (11) a centerline model of a vascular structure in a base phase image in a sequence of 2D images of coronary arteries acquired over a cardiac phase (see abstract) performed by a computer (paragraph 20) that obtains two eigenvalues and two eigenvectors from the principal component analysis (paragraph 8), estimates the information about the size of the heart on a basis of the two eigenvalues, and estimates the information about the posture of the heart on a basis of the two eigenvectors (paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Abe’s system as modified by Nguyen and Ohuchi to obtain two eigenvalues and two eigenvectors from the principal component analysis, estimates the information about the size of the heart on a basis of the two eigenvalues, and estimates the information about the posture of the heart on a basis of the two eigenvectors as taught by Sundar, improve the accuracy of coronary disease diagnosis (paragraph 3) as the PCA method applied would improve the accuracy of the segmentation process. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Nishihara, Nguyen, Ohuchi and Sundar, as applied to claim 12 above, and further in view of Nishiura, M., US 20060058618. 

Regarding claim 14, Abe in view of Nishihara, Nguyen, Ohuchi and Sundar teaches all the limitations of claim 12 above. 
Abe in view of Nishihara, Nguyen, Ohuchi and Sundar does not teach wherein the processing circuitry sets a plurality of regions extending parallel to directions of the plurality of eigenvectors respectively and each having a width, in a surrounding of the center position, further detects, from among the plurality of regions, such a region in which either a sum or an average value of image values of the time variance image is largest as a heart valve region.
Nishiura teaches a medical kinematic analysis apparatuses including a tracking point coordinate acquiring unit to generate coordinate time series data representing a coordinate of a tracking point on a heart from the time series image data, a motion information acquiring unit to generate time series motion information of the tracking point from the coordinate time series data (see abstract) wherein the processing circuitry (principal component analyzing unit 104 of fig. 1) sets a plurality of regions extending parallel to directions of the plurality of eigenvectors respectively and each having a width, in a surrounding of the center position (fig. 3 and paragraph 42-44), further detects, from among the plurality of regions, such a region in which either a sum or an average value of image values of the time variance image is largest as a heart valve region (see paragraph 46, where the component is for a valve according to paragraph 32).
and as for the size of the heart, determines a direction of an eigenvector parallel to the heart valve region as a short axis of the heart and determines a direction parallel to a width direction of the heart valve region as a long axis of the heart (paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Abe’s system as modified by Nishihara, Nguyen, Ohuchi and Sundar, such that the processing circuitry sets a plurality of regions extending parallel to directions of the plurality of eigenvectors respectively and each having a width, in a surrounding of the center position, further detects, from among the plurality of regions, such a region in which either a sum or an average value of image values of the time variance image is largest as a heart valve region, as taught by Nishiura, to provide a medical kinematic analysis apparatus, and a medical kinematic analysis method of making it possible to acquire a cardiac motion component effective for diagnosis in the direction other than the systole/diastolic direction (paragraph 10). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Nishihara, Nguyen, Ohuchi, Sundar and Nishiura, as applied to claim 14 above, and further in view of Kuhara, S., US 20120108946.

Regarding claim 15, Abe in view of Nishihara, Nguyen, Ohuchi, Sundar and Nishiura teaches all the limitations of claim 14 above. 
Abe in view of Nishihara, Nguyen, Ohuchi, Sundar and Nishiura does not teach wherein the processing circuitry distinguishes a ventricular side and an atrial side on the long axis from each other, on a basis of the center position of the heart and a position of the heart valve region.
However, Kuhara teaches calculation of spatial positional information of a reference section of the heart based on the frames of the section image data (see abstract) the processing circuitry (reference section calculation part 40A of fig. 2) distinguishes a ventricular side and an atrial side on the long axis from each other, on a basis of the center position of the heart and a position of the heart valve region (paragraph 78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Abe’s system, as modified by Nishihara, Nguyen, Ohuchi, Sundar and Nishiura, such that the processing circuitry distinguishes a ventricular side and an atrial side on the long axis from each other, on a basis of the center position of the heart and a position of the heart valve region, as taught by Kuhara, to provide an accurate position determination during a heart examination (see paragraphs 9-10).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Nishihara, as applied to claim 23, and further in view of Chono, T., US 20170231601.

Regarding claim 24 Abe in view of Nishihara teaches all the limitations of claim 23. 
Abe in view of Nishihara does not teach wherein the processing circuitry specifies a position of at least one valve from the variance image and specifies the region being the part of the heart by using the position of the valve.
However, Chono teaches an image forming unit 18 which forms an M-mode image based on beam data passing through the aortic valve and the left atrium of the heart of the subject (paragraph 42), wherein the processing circuitry (image forming unit 18 of paragraph 42) specifies a position of at least one valve from the variance image (see fig. 3 and paragraph 59 for the contour lines representing brightness representation of motion of the aortic valve) and specifies the region being the part of the heart by using the position of the valve (paragraph 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Abe’s system, as modified by Nishihara, such that the processing circuitry specifies a position of at least one valve from the variance image and specifies the region being the part of the heart by using the position of the valve, as taught by Chono, to improve the accuracy of position determination of the heart and it’s components (paragraphs 3-4 of Chono).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793